Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
Allowable Subject Matter
Claim 1 is allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Haaf (US 3633381) in view of Junge et al (US 20160102898), Lee (US 2010/0100243), Borah et al (US 5,325,678) and Snelling (US 3385073).
Haaf teaches a picnic cooler (10), comprising: a food compartment (12), a gas tank compartment (area housing 18), an on/off electric spigot (30), a first aperture (connections for 28), a first cooling apparatus (50), a second aperture (connections for 60), and a command and control system (38 and 30);  wherein the gas tank compartment is designed to receive a gas tank (18) so that the opening of said gas tank is facing downward and connected to the off/on electric spigot (Figure 1); wherein the first cooling apparatus includes a twisting piping system (58) and wherein said first twisting piping system is attached to an upper metallic 
Haaf teaches the invention as described above but fails to explicitly teach a first sealing ring with a first aperture, a second sealing ring with a second aperture, a second cooling apparatus, an electric power source, the second cooling apparatus includes a second twisting piping system, wherein said first and second twisting piping systems are attached to an upper metallic plate that serves as a bottom of the food compartment, a first end of the first twisting piping system is connected to the first sealing ring that is connected to the off/on electric spigot, and wherein a second end of the first twisting piping system is connected to the second sealing ring that is connected to the second cooling apparatus; wherein a ratio between a diameter of the second aperture and a diameter of the first aperture is between 1.8 to 2.2; wherein a ratio between an inner surface area of the food compartment and an outer surface area of the first and second twisting piping systems is between 9 to 17; wherein the command and control system includes a controller, whereby when gas flows from the gas tank through the first aperture of the first sealing ring into the first piping twisted system then the gas expands and cools the first cooling apparatus that cools the upper metallic plate, and whereby when the gas flows from the first cooling apparatus through the second aperture of the second sealing ring into the second 
However, Junge teaches a first sealing ring (410) with a first aperture (412) and a second sealing ring with a second aperture (the general concept of using two sealing rings and two apertures (i.e. duplicate the sealing ring and aperture) in order to provide cooling falls within the realm of common knowledge as obvious mechanical expedient. Therefore, at the time the invention was filed it would have been obvious for a person of ordinary skilled in the art to have modified the combined teachings and two sealing rings and two apertures, since it has been held that mere duplication of essential working parts of a device involves only routine skill in the art. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. The motivation for doing so would have been to circulate air through the rim to efficiently improve the flow of refrigerant (see Armstrong paragraph 0057).
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooler of Haaf to include a first sealing ring with a first aperture, a second sealing ring with a second aperture,  in view of the teachings of Junge to efficiently improve the flow of refrigerant. 
However, Lee a second cooling apparatus (432), wherein a first end of the twisting piping system (431) is connected to the first sealing ring (431 connected to 420) and a second end of the twisting piping system is connected to the second sealing ring (431 connected to 433) and then to the second cooling apparatus; whereby when gas flows from the gas tank into the piping twisted system through the first fixed-size aperture of the first sealing ring the pressure of the gas in the first fixed-size aperture increases (paragraph 0043, 0046-0047, 0053, 0057, Figure 3, expanded gas. Col. 3, lines 9-31 of Haaf), and then when the gas exit from the first fixed-size aperture the 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooler of Haaf to include a first sealing ring with a first fixed-size aperture, a second sealing ring with a second fixed-size aperture, a second cooling apparatus wherein a first end of the twisting piping system is connected to the first sealing ring and a second end of the twisting piping system is connected to the second sealing ring and then to the second cooling apparatus; wherein the command and control system includes a controller, whereby when gas flows from the gas tank into the piping twisted system through the first fixed-size aperture of the first sealing ring the pressure of the gas in the first fixed-size aperture increases, and then when the gas exit from the first fixed-size aperture the gas rapidly expands in 
The combined teachings teach the invention as described above but fails to explicitly teach an electric power source, wherein said upper metallic plate serves also as the bottom of the food compartment; wherein the command and control system includes a controller.
However, Borah teaches an electric power source (external power supply, Col. 4, lines 1-15) and wherein the command and control system includes a controller (12, Col. 4, lines 51-67) and a display panel (50) to provide temperature controller apparatus as aforementioned which is relatively easy to operate and provides operational and fault information to an operator.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooler of the combined teachings to include an electric power source, wherein the command and control system includes a controller and a display panel in view of the teachings of Borah to provide temperature controller apparatus as aforementioned which is relatively easy to operate and provides operational and fault information to an operator. 

However, Snelling teaches the upper metallic plate (49) serves also as the inner bottom of the food compartment (46) to provide an apparatus that does not require contacting perishable commodities with cold nitrogen in order to control the commodities temperature. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the cooler of the combined teachings to include said upper metallic plate serves also as the inner bottom of the food compartment in view of the teachings of Snelling to provide an apparatus that does not require contacting perishable commodities with cold nitrogen in order to control the commodities temperature.
However, in contrast to the claimed invention, the references fail to teach or suggest a first end of the first twisting piping system is connected to the first sealing ring that is connected to the off/on electric spigot, and wherein a second end of the first twisting piping system is connected to the second sealing ring that is connected to the second cooling apparatus; wherein a ratio between a diameter of the second aperture and a diameter of the first aperture is between 1.8 to 2.2; wherein a ratio between an inner surface area of the food compartment and an outer surface area of the first and second twisting piping systems is between 9 to 17; wherein the command and control system includes a controller, whereby when gas flows from the gas tank through the first aperture of the first sealing ring into the first piping twisted system then the gas expands and cools the first cooling apparatus that cools the upper metallic plate, and whereby when the gas flows from the first cooling apparatus through the second aperture of the second sealing ring into the second piping twisted system then the gas further expands and cools the 
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claim 1 with dependent claims therefrom are considered allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.